Citation Nr: 1439408	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared via video at a Board hearing with the undersigned in October 2012.  A transcript is of record.

By way of procedural history, the Veteran's claim was first remanded by the Board in August 2012 in order to schedule the aforementioned Board hearing.  The claim was again remanded in February 2013 to request the Veteran's unit records.  A review of the record reflects that the Veteran's unit records were obtained and the Department of Defense provided a response detailing the Veteran's service in South Korea.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

The Veteran's diabetes mellitus is not causally or etiologically related to his period of active service, to include as due to herbicide exposure; the Veteran's symptoms of a diabetes mellitus were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to herbicides while serving in Korea from March 1968 until April 1969, and that such exposure led to the development of his diabetes mellitus.  He testified that he was part of a maintenance company and repaired damaged vehicles in the DMZ, where he was exposed to herbicides.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can  also be established through application of statutory presumptions, including for chronic diseases (such as diabetes mellitus) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  Diabetes mellitus type 2 is listed among the diseases in 38 C.F.R. § 3.309(e).  

Furthermore, 38 C.F.R. § 3.307(a)(6)(iv) states that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board finds that the Veteran has been diagnosed with diabetes mellitus since approximately 1986, as reflected in VA treatment records and the Veteran's hearing testimony.  Specifically, June 2001 VA treatment records contain a diagnosis of type 2 diabetes mellitus, and in a November 2006 Agent Orange screening, a diabetes mellitus diagnosis of 1987 was noted.

Given the Veteran's current diagnosis of diabetes mellitus, the Board next addresses his primary contention - that he was exposed to herbicides while serving in Korea when he entered the DMZ. 

Personnel records confirm the Veteran was in Korea from March 1968 through March 1969.  However, the Department of Defense has determined that the Veteran's unit did not operate in or near the Korean DMZ in an area in which herbicides are known to have been applied during the Veteran's active service as required under 38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense research showed the Veteran's unit was located at Camp Grant in South Korea, which was approximately twenty-seven miles away from the DMZ.  The battalion's mission was to provide support in the form of supply and maintenance to units in the Seoul area, located approximately twenty-six miles from the DMZ.  The records do not show any specific duties performed by any unit members transporting vehicles to and from the DMZ and do not reflect any use, storage, spraying or transportation of Agent Orange or other tactical herbicides by the unit.

The Veteran also submitted lay statements from fellow veteran "R.D."  R.D. stated that he served in the same company as the Veteran and they both went into the DMZ on several occasions.  Moreover, the Veteran's representative has stated that the size of the land area defoliated through the use of herbicides was 151 miles long and up to 350 yards wide.  The representative argued that "where the size of the treated area was a strip of land 151 miles long, that clearly [the Veteran] was at times within the 151 mile strip sufficient to have developed what is diagnosed as DM II."  Significantly, the representative also stated that there "was no indication that herbicides were sprayed in the DMZ itself."

After careful review of the evidence, the Board finds that the Veteran is not presumed to have been exposed to herbicides during service in Korea.  The Department of Defense research indicated that the Veteran's unit did not operate in an area where herbicides were known to be applied, and the Veteran's unit responsibilities did not otherwise expose him to herbicides.  The Veteran's main contention has been that he was exposed to herbicides when entering the DMZ.  The Veteran's representative has acknowledged that there is "no indication" that herbicides were used in the DMZ itself, providing evidence against the Veteran's claim.  With regard to the assertion that the Veteran clearly was within the area treated with herbicides because of the length and width of such area, the Board finds the Department of Defense research more persuasive as it considered the specific duties of the Veteran's battalion to conclude that he was not exposed to herbicides.  

Similarly, presumptive exposure to herbicide based on service in Vietnam is also not warranted in this case.  Simply stated, while the Veteran has an Agent Orange presumptive disease (diabetes mellitus), he did not serve in the Republic of Vietnam when herbicides were being applied.  The Veteran does not maintain that he served in Vietnam and his personnel records reflect no such service.

Furthermore, service connection based on diabetes mellitus as a chronic disease is also not warranted in this case.  While the Veteran has indicated that he experienced diabetes mellitus symptoms "many years" before his diagnosis in 1986, when seeking treatment, he indicated that he was diagnosed in 1987, with no reference to any earlier symptoms.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, vaguely stating that symptoms existed for "many years" does not specifically suggest that symptoms have continued since separation from service or became manifest within one year of his discharge in 1970.  Consequently, service connection as a chronic disease under 38 C.F.R. § 3.303(b) is not permitted.

Finally, the Board must consider the Veteran's claim on a direct basis.  See Combee, 34 F.3d at 1043.  In this regard, service treatment records are absent any complaints or treatment related to diabetes mellitus.  Furthermore, the Veteran's endocrine system was found to be clinically normal at separation.  There is simply no indication of any diabetes mellitus symptomatology during service or any in-service occurrence on which to base service connection.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a March 2007 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and other lay statements.  

VA has not provided a medical opinion with regard to this claim.  However, as explained in further detail above, there is no competent and credible evidence that the Veteran had diabetes mellitus during service.  The evidence also does not show in-service exposure to herbicides.  In short, there is simply no objective evidence of a current disability that is associated with an in-service injury or event.  Hence, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As noted, the Veteran testified at a Travel Board hearing in October 2012.  An Acting Veterans Law Judge (Judge) who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).
     

ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is denied.



____________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


